Judgments, Supreme Court, New York County (Carol Berkman, J., at denial of application to file a late omnibus motion; Paul Bookson and Bonnie Wittner, JJ., at pleas; Bonnie Wittner, J., at sentencing), rendered September 3, 1996, convicting defendant of criminal possession of a forged instrument in the second degree, assault in the second degree and forgery in the second degree, and sentencing him, as a second felony offender, to two concurrent terms of 3V2 to 7 years consecutive to a term of 2 to 4 years, and order, same court (Carol Berkman, J.), entered on or about January 3, 2000, which denied defendant’s motion pursuant to CPL 440.10 to vacate the judgment convicting him of forgery in the second degree, unanimously affirmed.
Defendant’s claim that the court improperly denied his application for permission to file an untimely omnibus motion is *169forfeited by operation of his guilty plea (People v Petgen, 55 NY2d 529, 534).
We have reviewed defendant’s remaining contentions and find them to be without merit. Concur — Rosenberger, J. P., Andrias, Wallach, Rubin and Buckley, JJ.